STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   February 16, 2017
               Plaintiff-Appellee,

v                                                                  No. 330218
                                                                   Kent Circuit Court
ENRIQUE ALONSO OLVERA,                                             LC No. 13-006261-FH

               Defendant-Appellant.


Before: MURPHY, P.J., and SAWYER and SWARTZLE, JJ.

PER CURIAM.

        Defendant appeals by leave granted1 his conviction for carrying a concealed weapon
(CCW), MCL 750.227(2). The trial court sentenced defendant to two years’ probation. We
affirm.

        In the early morning of June 21, 2013, Grand Rapids police received an anonymous tip
that the passenger of a white GMC Yukon with large rims was brandishing a pistol at passersby
in the area of Franklin and Grandville, and that the vehicle was last spotted heading north.
Officer Joseph Garrett received this information over dispatch and shortly thereafter identified a
vehicle matching the description near the area of the reported incident. Officer Garrett, along
with another officer, conducted a high-risk stop of the vehicle. Once the driver, later identified
as defendant, and the passenger were safely secured, officers searched the vehicle and found a
pistol in the glove compartment and two magazines loaded with ammunition in the center
console. Defendant admitted that the pistol and ammunition were his, and he was subsequently
arrested and charged with CCW.

       At trial, defendant again admitted that the pistol and ammunition were his. He testified
that the pistol and ammunition were in his vehicle, and that the pistol was in his glove
compartment and the ammunition was in the center console. He further testified that he had
noticed that the pistol was in his glove compartment not long before the officers pulled him over.
He defended his actions by explaining that, by removing the ammunition from the pistol and


1
 People v Olvera, unpublished order of the Court of Appeals, entered March 17, 2016 (Docket
No. 330218).


                                               -1-
storing the pistol and ammunition in different areas of his vehicle, he was following the
instructions for transporting a weapon given to him by the dealer who sold the pistol to him.
Therefore, according to defendant, he did not knowingly violate the law. The jury disagreed and
convicted him on the single count.

        Confrontation Clause. On appeal, defendant first argues that he was denied his Sixth
Amendment right of confrontation when the trial court allowed the admission of the anonymous
tip at trial. We disagree. Whether the admission of evidence “violate[s] a defendant’s Sixth
Amendment right of confrontation is a question of constitutional law that this Court reviews de
novo.” People v Nunley, 491 Mich. 686, 696-697; 821 NW2d 642 (2012).

        “The Confrontation Clause is primarily a functional right in which the right to confront
and cross-examine witnesses is aimed at truth-seeking and promoting reliability in criminal
trials.” Id. at 697 (internal quotation marks and citation omitted). “In pursuit of the Clause’s
truth-seeking purpose, our criminal jurisprudence is clear, then, that ‘[a] person accused of a
crime has a right, at his trial, to be confronted, face to face, with the witnesses against him.’ ”
People v Fackelman, 489 Mich. 515, 528; 802 NW2d 552 (2011), quoting People v Nutter, 255
Mich. 207, 215; 237 N.W. 384 (1931) (alterations in original). An important limitation on this
right of confrontation, however, is that it applies “only to statements used as substantive
evidence.” Id. Specifically, testimony offered to establish the truth of the matter asserted may
violate the Confrontation Clause when the declarant is unavailable for cross examination.
Crawford v Washington, 541 U.S. 36, 59, 68; 124 S. Ct. 1354; 158 L. Ed. 2d 177 (2004). When the
testimony is offered for a purpose other than to establish the truth of the matter asserted,
however, the Confrontation Clause is not implicated regardless of the availability of the
declarant. People v Chambers, 277 Mich. 100 1, 10; 742 Nw2d 610 (2007); People v
McPherson, 263 Mich. App. 124, 134; 687 NW2d 370 (2004).

         In this case, the anonymous tip was not admitted as substantive evidence. The officers
testified that the reason they pulled defendant’s vehicle over was because dispatch received an
anonymous tip that defendant’s passenger was brandishing a weapon at passersby. None of the
officers testified that defendant’s passenger actually brandished a weapon. Further, defendant
was charged with CCW, not brandishing a weapon, and the prosecutor explained during her
opening that defendant was not charged with brandishing. The record makes clear, in other
words, that the officers’ testimony focused on justifying why they performed a high-risk stop of
defendant’s vehicle, and not on establishing that defendant’s passenger did, in fact, brandish a
weapon at passersby. MRE 801(c). Courts have found that similar testimony showing why
police made a vehicle stop or approached a residence was not hearsay and did not implicate a
defendant’s constitutional rights. See, e.g., Chambers, 277 Mich. App. at 10; City of Westland v
Okopski, 208 Mich. App. 66, 77-78; 527 NW2d 780 (1994); People v Jackson, 113 Mich. App.
620, 624; 318 NW2d 495 (1982).

       In contrast, the authority that defendant relies upon is unavailing. People v Eady, 409
Mich. 356, 359-360; 294 NW2d 202 (1980), for example, does not support a different result here
because, in that case, the radio dispatch statements were offered as substantive evidence that the
victim actually feared for her safety and to rebut the defendant’s argument that the victim
pretended to resist his advances out of embarrassment, not fear. As for defendant’s reliance on
Etherton v Rivard, 800 F3d 737 (CA 6, 2015), that decision is unhelpful for several reasons, not

                                                -2-
least of which is that the U.S. Supreme Court subsequently reversed the Sixth Circuit’s grant of
habeas relief, Woods v Etherton, 136 S. Ct. 1149; 194 L. Ed. 2d 333 (2016). Defendant’s
remaining cases are similarly distinguishable.

        Because the officers’ statements were not offered to prove that the passenger actually
brandished a weapon, the statements were not hearsay and did not violate defendant’s rights
under the Confrontation Clause. Although the trial court somewhat confusingly found that the
officers’ statements were “not hearsay” because they were offered “to explain why the police
acted in the manner in which they did,” but then relied on an exception to Michigan’s hearsay
rule (MRE 803(3)) to admit the statements, we conclude that any minor confusion was harmless
and, in any event, we can affirm for a reason other than the one relied upon by the trial court.
See People v Buie, 126 Mich. App. 39, 42; 337 NW2d 305 (1983) (agreeing that the trial court’s
stated reasons did not support its order but “[n]evertheless” affirming on other grounds).

       We likewise reject defendant’s claim that the trial court erred by refusing to give a
cautionary instruction to the jury regarding the anonymous tip.

       Batson Challenge. Defendant next argues that the trial court erred by refusing to grant
his Batson challenge to the prosecutor’s preemptory dismissal of two minority jurors. We
disagree.

        In Batson v Kentucky, 476 U.S. 79; 106 S. Ct. 1712; 90 L. Ed. 2d 69 (1986), the U.S.
Supreme Court held that a prosecution’s use of a preemptory challenge to remove a person from
a jury pool based on racial discrimination violated the Equal Protection Clause. When
considering a Batson challenge, a trial court should employ a three-step process. People v
Knight, 473 Mich. 324, 336; 701 NW2d 715 (2005). “First, the defendant must show a prima
facie case of discrimination.” People v Armstrong, 305 Mich. App. 230, 238; 851 NW2d 856
(2014). Second, if the defendant clears this initial hurdle, then “the prosecutor may rebut the
defendant’s prima facie case with a race-neutral reason for dismissing the juror.” Id. “Third, the
trial court must determine whether the prosecutor’s explanation is a pretext for discrimination.”
Id. While this burden-shifting framework is intended to help guide the trial court, the ultimate
question remains whether unlawful racial discrimination occurred. See Batson, 476 U.S. at 85
(recognizing that, when ratified, “the central concern of the . . . Fourteenth Amendment was to
put an end to governmental discrimination on account of race,” and noting that the Supreme
Court has long held “that racial discrimination in jury selection offends the Equal Protection
Clause”).

        On appeal, when reviewing a Batson challenge, “the applicable standard of review
depends on which Batson step is at issue before the appellate court.” Knight, 473 Mich. at 338.
For the first step, “we review the trial court’s underlying factual findings for clear error,” but “we
review questions of law de novo.” Id. at 345. In the second step, “we review the proffered
explanation de novo.” Id. For the third step, “we review the trial court’s ruling for clear error.”
Id. “Clear error exists if the reviewing court is left with a definite and firm conviction that a
mistake has been made.” People v Johnson, 466 Mich. 491, 497-498; 647 NW2d 480 (2002).
The trial court’s ultimate finding of fact on discriminatory intent “is accorded great deference.”
Knight, 473 Mich. at 344.


                                                 -3-
        As the record in this case confirms, the trial court did not rigorously follow Knight’s
three-step analysis for Batson challenges. Specifically, the trial court did not find that defense
counsel established a prima facie case of discrimination. Indeed, the record appears quite thin as
to whether defense counsel could have, in fact, cleared this initial hurdle. There mere fact that
the prosecutor struck two minorities with preemptory challenges is not, in itself, sufficient to
make a prima facie case of discrimination. There is nothing in the record below, for example, to
show the composition of the jury pool at the time the Batson challenge was made, nor was there
any argument comparing the answers of the various potential jurors. See, e.g., United States v
Ochoa-Vasquez, 428 F3d 1015, 1044 (CA 11, 2005) (explaining persuasively that there are
several pertinent factual circumstances to consider on the question of prima facie case of
discrimination). Instead of pressing defense counsel on this first step, the trial court skipped
ahead to the second and third steps. Because we can affirm on the ultimate question of
discriminatory intent, we need not determine whether the trial court erred by skipping the first
step.

        As the trial court found, the prosecutor offered several non-raced based reasons for
dismissing the two jurors, namely that one juror had difficulty hearing or understanding English,
and the other juror was nineteen years old at the time and the prosecutor typically excused
teenagers. The trial court offered defense counsel an opportunity to rejoin these proffered
reasons, to which counsel asserted that there was no evidence that there was a language barrier
and, moreover, that the prosecutor’s reasons were “lame . . . after-the-fact excuses.” The trial
court rejected defense counsel’s rejoinder and denied the Batson challenge.

        The trial court did not commit clear error. The record shows that during voir dire, the
trial court had to call the first dismissed juror several times and that the juror’s inability to hear
or understand led to considerable confusion as to where other jurors should sit in the jury box.
The trial court noted that the prosecutor’s position was “supported by [the court’s] own
independent and verified observation.” Thus, there is evidence in the record that the first
dismissed juror did, in fact, have some kind of hearing problem or language barrier.

        As to the second dismissed juror, there is nothing in the record to suggest that he was not
a teenager, that the prosecutor did not have a general policy of excusing teenagers from sitting on
a jury, or that there was another teenaged, non-minority juror who the prosecutor did not
challenge. Simply put, other than the fact that the second dismissed juror was a minority,
defense counsel provided no other evidence or substantive argument of pretext with regard to the
juror’s dismissal. Given this paucity of evidence of discriminatory intent, it was not clear error
for the trial court to give credence to the prosecutor’s stated, non-race-based rationale over the
conclusory assertions made by defense counsel.

       Accordingly, we reject defendant’s Batson challenge.


       Supplemental Jury Instructions. Defendant next argues that the trial court erred by giving
supplemental instructions to the jury during deliberations that added an additional unnoticed
charge against defendant and directed the jury to return a verdict of guilty. We disagree.



                                                 -4-
        Defendant was charged with CCW in a vehicle under MCL 750.227(2), which required
for conviction that the prosecutor prove three elements: (1) the presence of a weapon in a vehicle
operated or occupied by the defendant, (2) that the defendant knew or was aware of its presence,
and (3) that he was ‘carrying’ it.” People v Nimeth, 236 Mich. App. 616, 622; 601 NW2d 393
(1999) (internal citation and quotation marks omitted). During deliberations, in response to a
number of questions from the jury centered on how a person can carry a pistol in a vehicle, the
trial court issued the following instruction:

       The law in Michigan provides that it is illegal to carry a pistol in any manner in a
       vehicle operated or occupied by a person without a concealed pistol license.

       One exception to this law is if the pistol owner meets all of the following criteria:

               1. The pistol is unloaded.

               2. The pistol is in a closed cased designed for the storage of firearms. A
               glove compartment is not a case designed for the storage of firearms.

               3. If the vehicle does not have a trunk, the closed case must be in an area
               of the vehicle that is not readily accessible to the occupants of the vehicle.

       If the pistol owner meets all of these criteria, he has not violated the law.


This instruction by the trial court was in reference to MCL 750.231a(e), which states that MCL
750.227(2) does not apply to a person carrying a pistol in a vehicle if the pistol “is unloaded in a
closed case designed for the storage of firearms in a vehicle that does not have a trunk and is not
readily accessible to the occupants of the vehicle.”

       Contrary to defendant’s argument on appeal, this instruction regarding MCL 750.231a(e)
did not bring new charges against defendant. Noncompliance with MCL 750.231a does not
carry any penalty. Rather, MCL 750.231a merely provides an exception to the crime set forth in
MCL 750.227, and, therefore, the failure to satisfy the requirements of MCL 750.231a(e) simply
means that an exception to MCL 750.227 has not been met. Accordingly, the trial court’s
supplemental instructions did not bring unnoticed charges against defendant.

        Similarly, defendant’s argument that the trial court’s supplemental instruction directed
the jury to return a verdict of guilty is also without merit. Every criminal defendant has “the
right to have the jury, rather than the judge, reach the requisite finding of guilty.” Sullivan v
Louisiana, 508 U.S. 275, 277; 113 S. Ct. 2078; 124 L. Ed. 2d 182 (1993) (emphasis added; internal
quotation marks and citation omitted). “Thus, although a judge may direct a verdict for the
defendant if the evidence is legally insufficient to establish guilt, he may not direct a verdict for
the State, no matter how overwhelming the evidence.” Id.

       In the instant case, the trial court’s supplemental instruction merely outlined the law
regarding a statutory exception to MCL 750.227(2) in response to questions by the jury.
Defendant argues that the trial court went one step beyond doing this by stating, “A glove
compartment is not a case designed for the storage of firearms.” Yet, this statement does not

                                                 -5-
carry the weight suggested by defendant, as it merely provides a qualification—a correct one, at
that—to the statutory exception. Defendant never argued that the glove compartment in his
Yukon satisfied the statutory exception, and the supplemental instruction was provided only in
response to the jury’s inquiry, so at worst the trial court prevented the jury from going down an
irrelevant rabbit hole. The trial court’s supplemental instruction did not constitute plain error.

        Instruction Involving a Shooting Range. Defendant next argues that the trial court erred
by refusing to grant defendant’s requested instruction on transporting a firearm en route to or
from a shooting range. We disagree. “[A] trial court’s determination whether a jury instruction
is applicable to the facts of the case is reviewed for an abuse of discretion.” People v Gillis, 474
Mich. 105, 113; 712 NW2d 419 (2006) (internal quotation marks and citation omitted). “When a
defendant requests a jury instruction on a theory or defense that is supported by the evidence, the
trial court must give the instruction.” People v Riddle, 467 Mich. 116, 124; 649 NW2d 30
(2002). “A defendant asserting an affirmative defense must produce some evidence on all
elements of the defense before the trial court is required to instruct the jury regarding the
affirmative defense.” People v Guajardo, 300 Mich. App. 26, 34-35; 832 NW2d 409 (2013).

       Defendant requested the trial court to instruct jurors regarding M Crim JI 11.15, which at
the time of trial, stated as follows2:

         A person who is carrying a valid Michigan hunting license or proof of a valid
         membership in an organization having a pistol shooting range may legally carry a
         pistol to or from a hunting or shooting area. However, this pistol must be
         unloaded and be in a wrapper or container [in the trunk of the vehicle / and it must
         not be easily accessible to the people in the vehicle].


No evidence was presented at trial that defendant possessed a hunting license or was a member
of an organization having a pistol shooting range. Moreover, no evidence was presented that
showed that defendant was going to or coming from a shooting range. Rather, defendant had
gone to the shooting range earlier in the day, went home for an undisclosed amount of time
during which he forgot to remove his pistol, and then went back out. Further, the evidence
presented at trial was that defendant stored his pistol unwrapped in the glove compartment.
Defendant failed to produce sufficient evidence that M Crim JI 11.15 was applicable to the facts
of this case, and the trial court did not abuse its discretion by refusing to issue that instruction.

        Fourth Amendment. Finally, defendant argues that the stop in this case violated his
Fourth Amendment rights. We disagree. Defendant did not file a motion to suppress at trial, so
this issue is unpreserved. People v Snider, 239 Mich. App. 393, 406; 608 NW2d 502 (2000).

       Generally, this Court reviews “de novo whether the Fourth Amendment was violated and
whether an exclusionary rule applies.” People v Hyde, 285 Mich. App. 428, 436; 775 NW2d 833
(2009). When unpreserved, however, this Court will review a claim of “constitutional error for


2
    M Crim JI 11.15 was incorporated into M Crim JI 11.14 in February 2016.


                                                 -6-
plain error affecting a defendant’s substantial rights.” People v Kowalski, 489 Mich. 488, 505;
803 NW2d 200 (2011). There are three requirements to avoid forfeiture under the plain error
rule: “1) error must have occurred, 2) the error was plain, i.e., clear or obvious, 3) and the plain
error affected substantial rights.” Carines, 460 Mich. at 763. To be found to affect substantial
rights, the error must have prejudiced defendant, meaning “the error affected the outcome of the
lower court proceedings.” Id.

        Under Terry v Ohio, 392 U.S. 1, 22; 88 S. Ct. 1868; 20 L. Ed. 2d 889 (1968), “a police
officer may in appropriate circumstances and in an appropriate manner approach a person for
purposes of investigating possibly criminal behavior even though there is no probable cause to
make an arrest.” This type of brief detention, commonly referred to as a “Terry stop”, does not
violate the Fourth Amendment “as long as the officer can articulate a reasonable suspicion for
the detention.” People v Custer, 465 Mich. 319, 327; 630 NW2d 870 (2001). To justify this type
of stop, “the detaining officers must have a particularized and objective basis for suspecting the
particular person stopped of criminal activity” based on “the totality of the circumstances.”
United States v Cortez, 449 U.S. 411, 417-418; 101 S. Ct. 690; 66 L. Ed. 2d 621 (1981).

        “[W]hen the circumstances involve an informant’s tip, courts must examine whether the
tipster’s information contained sufficient indicia of reliability to provide law enforcement with a
reasonable suspicion that would justify the stop.” People v Barbarich, 291 Mich. App. 468, 474;
807 NW2d 56 (2011). To determine whether a tip “carried enough indicia of reliability to
provide the officers with a reasonable suspicion,” the Michigan Supreme Court mandated that
courts consider “three related factors: (1) the reliability of the particular informant, (2) the nature
of the particular information given to the police, and (3) the reasonability of the suspicion in light
of the above factors.” People v Tooks, 403 Mich. 568, 577; 271 NW2d 503 (1978).

        The tip in this case came from an anonymous caller. Whether an informant discloses his
or her identity is not dispositive of whether the informant is reliable, id., regardless of whether
the informant provided a reason for remaining anonymous, People v Horton, 283 Mich. App. 105,
111-113; 767 NW2d 672 (2009). Rather, the “information provided to law enforcement officers
by concerned citizens who have personally observed suspicious activities is entitled to a finding
of reliability when the information is sufficiently detailed and is corroborated within a reasonable
period of time by the officers’ own observations.” Tooks, 403 Mich. at 577. Here, the tip
described the make and model of defendant’s vehicle, described the unique rims of the vehicle,
informed the officers of the vehicle’s location and heading, and stated that the informant had
seen the passenger brandishing a firearm at passersby. This information was verified by officers
shortly thereafter.

       Based on the totality of the circumstances, the officers had reasonable suspicion to detain
defendant to search for the possible weapon. The officers confirmed all the details of
defendant’s tip, including the color, make, and model of the car, the distinguishing feature of the
large rims, and it was in the area described in the tip. Because the officers sufficiently
corroborated the details of the tip within a reasonable period, the “information provided to
[them] by concerned citizens who have personally observed suspicious activities is entitled to a
finding of reliability.” Id. This is the same conclusion reached by this Court in Horton, 283
Mich. App. at 113, where this Court reasoned that the stop based on an anonymous tip was
supported by reasonable suspicion because the “tipster indicated that he had personally observed

                                                 -7-
an individual” with a gun and “described the make, model, and color of the suspect’s vehicle,”
and this information was verified by officers shortly thereafter. Moreover, the fact that the
anonymous tip in this case came from a 911 call, and not a face-to-face interaction like the tips in
Horton and Tooks, is not dispositive given the advancements in the 911 emergency call system
as outlined in Navarette v California, 572 US ___; 134 S. Ct. 1683, 1689-1680; 188 L. Ed. 2d 680
(2014) (stating that, based on technological and regulatory developments, a “caller’s use of the
911 system is one of the relevant circumstances that, taken together,” may justify an “officer’s
reliance on the information reported in the 911 call”).

        Defendant relies on Florida v JL, 529 U.S. 266; 120 S. Ct. 1375; 146 L. Ed. 2d 254 (2000),
to argue that the tip was not sufficient to justify the officers’ stop because it was merely enough
information to allow the officers to identify defendant’s vehicle. The Court in JL reasoned that
the tip was insufficient because the informant “neither explained how he knew about the gun nor
supplied any basis for believing he had inside information about J.L.” Id. at 271. In contrast, the
informant in the instant case indicated that he or she had witnessed defendant’s passenger
brandishing a weapon, showing that the caller had firsthand knowledge of defendant’s criminal
activity. Therefore, this case is distinguishable and defendant’s argument is without merit.

       Affirmed.



                                                             /s/ William B. Murphy
                                                             /s/ David H. Sawyer
                                                             /s/ Brock A. Swartzle




                                                -8-